UNITED STATES DISTRICT COURT
EASTERN DISTR[CT OF MICHIGAN
SOUTHERN DIVISION

MARK MILKIEWICZ, PERSONAL
REPRESENTATIVE OF THE ESTATE OF
KERRIE MILKIEWICZ, DECEASED,

Plaintiff,

V.

GENESEE COUNTY, SHERIFF ROBERT
PICKELL, OFFICER ERIC EARNS, DEPUTY
RYAN STRAUSS, DEPUTY ANDREA
WILLIAMS, DEPUTY ANDREW LANGDON,
SGT. MACEY, DEPUTY MERCER, DEPUTY
SWAIN, DEPUTY ALEXANDER CONLEY,
DEPUTY MCINTOSH, COURT OFFICER
GANSEN, JOI-IN AND JANE DOE
CORRECTIONS OFFICERS 1-3, DR. DENNIS
LLOYD, NURSE E. WELLS, NURSE
ANDREA, NURSE TI-IERESA, CORIZON
CORRECTIONAL HEALTHCARE and
PRISON HEALTH SERVICES, INC.
Individually and Off`lcially and Jointly and
Severally,

Defendants.

 

Case N0. l7-cv-13047

Paul D. Borman
United States District Judge

Anthony P. Patti
United States Magistrate Judge

OPINION AND ORDER
1. GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

§ECF #73[

2. DENYING AS MOOT DEFENDANTS LLOYD, WELLS, ANDREA,
THERESA., AND CORZION HEALTH SERVICES, INC.’S (F/K/A PRISON
HEALTH SERVICES) MOTION TO DISMISS FIRST AMENDED
COMPLAINT (ECF #36)

I. BACKGROUND

Before the Court is Plaintiff Mark Milkiewicz’s Motion for Leave to File
Second Amended Complaint. (ECF #73.) Plaintiff brings this action as the Personal
Representative of the Estate of Kerrie Milkiewicz (“Milkiewicz”), a woman who
died while incarcerated in the Genesee County Jail (“GCJ”). (Am. Compl., ECF #22,
1116, 31, 47.) Milkiewicz passed away while suffering from high blood pressure and
alcohol withdrawal (specifically, delirium tremens), which allegedly remained
unaddressed by Defendants over a period of five days. (Id. at 1[1]41 , 47.)

On September 15, 2017, Plaintiff filed his Complaint. (ECF #l.) On July 27,
2018, the Court entered a Stipulated Order allowing Plaintiff to file a First Amended
Complaint. (ECF #21.) Also on July 27, 2018, Sheriff Robert Pickell was dismissed
from this matter by Stipulated Order. (ECF #20.) Plaintiff filed his First Amended
Complaint on August 2, 2018, which added Defendants Corizon Health, Inc. (f/k/a
Prison Health Services, Inc.) and its employees Dr. Lloyd, and Nurses Wells, Andrea
and Theresa (collectively, “Corizon Defendants”), among others. (ECF #22). The
four-count First Amended Complaint alleged as follows:

CountI- “Deliberate Indifference Violation of CiVil Rights
Pursuant to 42 USC §1983” (All Defendants except
Genesee County and Sheriff Pickell)

Count II - “Cruel and Unusual Punishment in Violation of the 4th,
8th and 14th Amendments” (All Defendants except
Genesee County and Sheriff Pickell)

2

Count III - “42 USC §1983 - Monell Liability” (Genesee County,
Sheriff Pickell, Corizon, Prison Health Services, and
Defendants in their Offlcial Capacities)

Count IV - “State Law Claims of Negligence, Gross Negligence,
and/or Wanton and Willful Misconduct” [Presumably all
Defendants, as the Count does not specify].

(Am. Compl., ECF #22.)

On September 10, 2018, the Corizon Defendants filed a Motion to Dismiss
Plaintiff’s Amended Complaint pursuant to Federal Rule of Civil Procedure
12(b)(6). (ECF #36.) Plaintiff filed his Response on October 1, 2018, requesting
leave to file a second amended complaint if Defendants’ Motion to Dismiss was to
be granted. (ECF #42.) Plaintiff did not attach a proposed second amended
complaint, as required by Local Court Rule 15.1. On October 12, 2018, Defendants
filed their Reply. (ECF #51). In his Response, Plaintiff agreed to drop all Monell
claims against the individual Corizon Defendants. (Oct. 1, 2018, Pl.’s Resp. to Defs.’
Mot. to Dismiss, ECF #42, PgID 489.)

The Court held a hearing on the Motion to Dismiss on January 23, 2019. At
that hearing, Plaintiff agreed to dismiss his gross negligence claim and merge his
cruel and unusual claim and deliberate indifference claim into a single count. (Tr.
Jan. 23, 2019 Hr’g, Defs.’ Mot. to Dismiss Am. Compl., ECF #70, 11:8-10, 20:8-9,

PgiD 1215, 1224.)

On January 28, 2019, five days after the hearing on the Corizon Defendants’
Motion to Dismiss and before the Court had rendered an opinion that Motion,
Plaintiff filed the instant Motion for Leave to File Second Amended Complaint.
(ECF #57.)

The attached Proposed Second Amended Complaint alleges three counts:

CountI - “Deliberate Indifference Violation of Civil Rights
Pursuant to 42 USC §1983” (All Defendants except
Genesee County and Sheriff Pickell)

Count II - “42 USC §1983 - Monell Liability” (Genesee County,
Sheriff Pickell, Corizon, and Prison Health Services)

Count III - “State Law Claims of Negligence against Each and Every
Named Defendant, Gross Negligence as to Each and Every
Named Defendant Except for the Corizon Defendants,
and/or Wanton and Willful Misconduct”

(ECF #73-2.)

II. FACTS
The facts are summarized predominantly from the First Amended Complaint.
Any changes from the Proposed Second Amended Complaint will be identified.
Defendants Dr. Dennis Lloyd (“Lloyd”), Nurse E. Wells (“Wells”), Nurse
Andrea (“Andrea”), and Nurse Theresa (“Theresa”) allegedly “acted under color of

law” as medical professionals for Defendant Corizon Health, Inc. (f/k/a co-

Defendant Prison Health Services, Inc. (“PHS”)) (“Corizon,”l and collectively as
“Corizon Defendants”) and the GCJ. (1st Am. Compl., ECF #22, 111122-25, “General
Allegations.”)

On March 16, 2017, Milkiewicz was confined to the GCJ by court order. (Id.
at 1131.) “Prior to being taken to the [GCJ], the Decedent’s sister informed” a co-
Defendant Court Officer that Milkiewicz “suffered from acute alcoholism and high
blood pressure and was in immediate need of medical treatment.” (Id. at 1132.)
“Defendants” ignored the information and placed Milkiewicz in a holding cell. ([d.
at 1133.)

Co-Defendants Deputies Strauss and Williams completed Milkiewicz’s pre-
booking questionnaire, who smelled intoxicants on Milkiewicz and saw that “she
could barely stand up.” (]a’. at 1134-35.) The pre-booking questionnaire noted that
Milkiewicz “suffered from alcohol withdrawals, takes blood pressure medication
and drinks alcohol daily.” (Id. at 1135.) Strauss further noted that Milkiewicz’s blood
alcohol content was “0.21 at 3[:]09.” (ld. at 1136.)

That same day, co-Defendant Deputy Langdon “completed a medical
assessment of [Milkiewicz] and was aware of her alcohol withdrawals.” (Id. at 1139.)

Milkiewicz informed Langdon of her doctor’s name, that she needed immediate

 

' References to the corporate Defendant “Corizon” will include PHS throughout this
Order.

5

medical treatment due to alcohol withdrawal, that she drank 6-12 beers daily, and
that she used an inhaler. (Id.) Co-Defendants Langdon and Macey then placed
Milkiewicz in a holding cell. (Ia’. at 1[40.)

The First Amended Complaint and Proposed Second Amended Complaint are
identical until this point, Where Plaintiff now makes essentially the same allegations
regarding the individual Corizon Defendants, but refers to the specific individuals in
each paragraph that sets forth their claimed knowledge and/or inaction. (Prop. 2d
Am. Compl., ECF #73-2, ‘[[ 42, et seq., PgID 1268.)

The Proposed Second Amended Complaint adds Paragraphs 42 and 43,
alleging that, “At various times throughout [Milkiewicz’s] incarceration from March
16, 2017 through March 21, 2017, while she Was suffering from delirium tremens,
she Was seen by Defendants Dr. Dennis Lloyd and Nurses Andrea Rodgers [sic],
Elizabeth Wells and Theresa Resta,” Who all “became aware that that [Milkiewicz]
was suffering from delirium tremens from both their observations, the decedent’s
complaints and the concerns of deputies.” (Ia’. at 1142-43.) The allegations regarding
individual Corizon Defendants’ knowledge due to deputies expressing concern are
new to the Proposed Second Amended Complaint. (See also id. at 1145.)

Plaintiff further alleges that it was “obvious” to the individual Corizon

Defendants that Milkiewicz was suffering from delirium tremens and required

immediate medical attention, yet they “continued to totally ignore her” despite pleas
from cellmates and deputies. (Id. at 1144-45.)

Each individual Corizon Defendant allegedly “at different times all observed”
[Milkiewicz] laying on the “floors of the various cells to which she was moved” and
observed symptoms “including but not limited to her moaning, jerking, convulsing
and shaking and/or exhibiting the obvious and typical signs. . .of alcohol
withdrawal/delirium tremens.” (Id. at 1[46.) Despite this knowledge, Plaintiff alleges
that "each and every Defendant failed to provide [Milkiewicz] With any medical
treatment whatsoever and/or treatment that was so abysmal as to amount to no
treatment at all. . ..” (ld. at 1147.)

Resuming allegations identical to those of the Amended Complaint, When a
cellmate asked a deputy for help, the cellmate was removed, and Milkiewicz was
left lying on the floor, rocking, moaning, and convulsing. (lst Am. Compl., 1146;
Prop. 2d Am. Compl., 1148.) Milkiewicz did not receive medical attention from
March 16, 2017 until March 21, 2017, the date of her death. (lst Am. Compl., 1147,
49; Prop. 2d Am. Compl., 1149, 51.)

III. STANDARD OF REVIEW

Federal Rule of Civil Procedure 15(a)(2) provides that a party may amend its

pleading with the court’s leave and that “the court should freely give leave when

justice so requires.” Denial of a motion to amend is appropriate, however, “Where

there is ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated
failure to cure deficiencies by amendments previously allowed, undue prejudice to
the opposing party by virtue of allowance of the amendment, futility of the
amendment, etc.”’ Morse v. Mc Whorter, 290 F.3d 795, 800 (6th Cir. 2002) (quoting
Foman v. Davis, 371 U.S. 178, 182 (1962)).

An amendment Would be futile if the proposed amended complaint does not
state a claim upon which relief can be based. A pleading fails to state a claim under
Rule 12(b)(6) if it does not contain allegations that support recovery under any
recognizable legal theory. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In
considering a Rule 12(b)(6) motion, the Court construes the pleading in the non-
movant’s favor and accepts the allegations of facts therein as true. See Lambert v.
Hartman, 517 F.3d 433, 439 (6th Cir. 2008). The pleader need not provide “detailed
factual allegations” to survive dismissal, but the “obligation to provide the ‘grcunds’
of his ‘entitle[ment] to relief requires more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action Will not do.” Bell Az‘lantic
Corp. v. Twombly, 550 U.S. 544, 555 (2007). In essence, the pleading “must contain
sufficient factual matter, accepted as true, to state a claim to relief that is plausible
on its face” and “the tenet that a court must accept as true all of the allegations
contained in a complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S. at

678-79 (quotations and citation omitted).

IV. ANALYSIS

A. Undue Delay

The Court should freely give parties leave to amend when justice so requires.
Fed. R. Civ. P. 15(a)(2). The Parties stipulated to Plaintiff’ s filing the First Amended
Complaint, which added the Corizon Defendants. The Second Amended Complaint
would be Plaintiff’s first amendment with respect to those Defendants. Further,
Plaintiff filed the instant Motion five days following the hearing on Defendants’
Motion to Dismiss, which Defendants filed in lieu of an answer to the Amended
Complaint. Moreover, per the Parties’ email correspondence, only two depositions
had taken place at the time the Motion for Leave to File Second Amended Complaint
was filed. (Defs.’ Resp., ECF #58-4, Ex. D, PgID 1113.) Therefore, the Court finds
that there has been no undue delay in seeking leave to amend.
B. Bad Faith

The Corizon Defendants argue that Plaintiff has impermissibly and tactically
pursued less favorable legal theories as previous theories against various Genesee
County Defendants have failed. (Defs.’ Resp., ECF #58, PgID 1092.) They cite
Ina’us. Assets, Inc. v. Capl'tal Equip. Sales Co., 116 F.3d 1480, *4 (Table) (6th Cir.
1997) in support of their argument That case, however, dealt with a wholly spurious
claim that a plaintiff filed and was permitted to amend. It was then determined that

the plaintiff knew that the claim was without merit at the time of filing, yet plead the

claim in order to divert attention from its own anticipatory repudiation of a contract
at issue in the case. Id. The plaintiff then sought another route of recovery through
an additional amended complaint, which the court disallowed based on the plaintiffs
willful failure to file the proper claims in the first place. Id. In this case, Plaintiff is
not engaging in that dubious type of “seriatim” pleading simply by seeking leave to
amend facts regarding the same claims that it pursued in the Amended Complaint.
The Court does not find that Plaintiff has acted in bad faith.
C. Futility

Amendment would not be entirely futile as Plaintiff has identified factual
allegations that pertain to the individual Corizon Defendants in the Proposed Second
Amended Complaint. Defendants argue that Plaintiff, at best, claims the individual
Corizon Defendants failed to act, which cannot form the basis of a deliberate
indifference claim. (Defs.’ Resp., ECF #58, PgID 1087.) However, the Supreme
Court in Farmer v. Brennan, 511 U.S. 825, 842-43 (1994), held that the defendants’
failure to act despite knowledge of a substantial risk was actionable, which is what
Plaintiff has alleged. Defendants also unavailineg cite Shehee v. Luttrell, 199 F.3d
295, 300 (6th Cir. 1999), where the Sixth Circuit refused to impose liability based
on respondeat superior in a 1983 action on supervisors due to their failure to act.

However, the Parties’ previous concessions/stipulations are not reflected in

the Proposed Second Amended Complaint. Plaintiff conceded that any Monell

10

claims against the individual Corizon Defendants are duplicative and Would be
voluntarily dismissed, (Pl.’s Resp. to Defs.’ Mot. to Dismiss, PgID 489, ECF #42),
while Count I continues to allege Monell claims against the individual Corizon
Defendants. (Prop. 2d Am. Compl., ECF #73-2, 1[1] 60, 69, PgID 1273-74, 1063.)
“That ship has sailed,” as Plaintiff’s Response to Defendants’ Motion to Dismiss
agreed to drop all Monell claims against the individual Corizon Defendants. Indeed,
there are no amendments to Count l or the former Count II for cruel and unusual
punishment - Plaintiff has merely deleted the caption of Count II while the identical
verbiage remains as a continuation of the former Count I. In granting Plaintiff’s
Motion, the Court adopts the issues previously resolved in the Parties’ briefing and
in Plaintiff’s concessions at the hearing on the Motion to Dismiss the First Amended
Complaint.

Further, the Proposed Second Amended Complaint (even assuming Plaintiff
addresses its present issues before filing a second amended pleading) does not cure
the deficiencies in Plaintiff’s Monell claims against Corizon. Regardless of whether
Plaintiff has stated a claim against the individual Corizon Defendants, it is well
established that a private corporation cannot be held liable under §1983 on a
respondeat superior theory. See Street v. Corrections Corp. of Amerz`ca, 102 F.3d
810, 817-18 (6th Cir. 1996). Moreover, Plaintiff has gone no further than to allege

in a conclusory manner that Corizon has a policy or practice that resulted in any

ll

alleged constitutional violation Vague allegations, for example, that Corizon is
liable for deliberate indifference because “the aforementioned Defendants adopted,
promulgated, encouraged, condoned, and/or tolerated official customs, policies,
practices, and/or procedures, including failure to train, discipline and/or supervise
its employees/agents,” (Prop. 2d Am. Compl., Count 1, ECF #73-2, 160, Png 1273),
or for “l\/lonell Claims” because “the above-named Defendants knew or should have
known that the policies, procedures, training[,] supervision and failure to discipline
the corrections officers and/or medical staff were inadequate for the tasks that each
Defendant was required to perform and in fact had resulted in previous deaths and/or
injuries to inmates at Genesee County [Jail],” (id. at Count l`I, 1174, PgID 1281), are
far from sufficient to state a claim against Corizon. Therefore, it would be futile to
grant leave to amend any Monell claims again Corizon (now merged with Prison
Health Services). Therefore, to the extent Plaintiff seeks leave to further to pursue
such claims against Corizon, the Motion is denied.

insofar as Plaintiff seeks to amend Count IV, alleging state law claims for
negligence, gross negligence, and willful/wantonness, the Court denies Plaintiff’s
Motion. Although the Proposed Second Amended Complaint does not include the
Corizon Defendants in its purported claim for gross negligence as agreed to by the
Parties (Tr. Jan. 23, 2019 Hr’g, Defs.’ Mot. to Dismiss Am. Compl., ECF #70, 20:8-

9, Png 1224), the Court finds that what is now Count lll in Proposed Second

12

Amended Complaint is an improper claim for medical malpractice against the
Corizon Defendants couched in a claim for negligence

A claim sounds in medical malpractice if: (1) it occurs within the course of a
professional relationship; and (2) raises questions involving medical judgment
Bryant v. Oakpointe Villa Nursing Ctr., 471 Mich. 411, 422 (2004). A professional
relationship sufficient to support a claim of medical malpractice exists in those cases
in which a licensed health care professional is subject to a contractual duty that
required that professional to render health care services to a patient. Id. If the
reasonableness of the action can be evaluated by a jury only after having been
presented the standards of care pertaining to the medical issue by experts, medical
judgment is involved. Id. at 423. If the claim sounds in medical malpractice, it is
“subject to the procedural and substantive requirements that govern” such actions.
Id. at 422.

In this case, it is clear that the conduct at issue occurred within the course of
a professional relationship, as Plaintiff alleges that the Corizon Defendants were
required to provide medical care to Plaintiff. (Prop. 2d Am. Compl., ECF #73-2,
PgID 1286.) Moreover, Paragraph 89(a)-(k) does not specify which Defendants
allegedly failed to sufficiently perform which actions, yet several of the
subparagraphs clearly pertain to the Corizon Defendants and require medical

judgment (Id. at PgID 1288.) For example, the failure to “properly train”

13

individuals with “care giving responsibilities” certainly is a matter outside of
common knowledge requiring expert testimony, as are the failure to properly
monitor allegations of subparagraphs a, h, and j. Id.; Bryant at 426 (allegations
“conceming staffing decisions and patient monitoring involve questions of
professional medical management and are not issues of ordinary negligence that can
be judged by the common knowledge and experience of a jury”); Stanley v. Wilson
Cty., No. 3:03-0284, 2007 WL 2471693, at *3 (M.D. Tenn. Aug. 24, 2007) (“it can
hardly be said that the proper method of responding to someone who is undergoing
acute alcohol withdrawal or is experiencing delirium tremens is within the common
knowledge of laymen”) (emphasis added).2 Any other allegation regarding the
Corizon Defendants’ treatment decisions involve medical judgment and are

therefore medical malpractice claims.3

 

2 Bertl v. City of Westland, No. 07-2547, 2009 WL 247907, at *5 (E.D. Mich. Feb.
2, 2009), cited by Plaintiff, does not address medical judgment in treating delirium
tremens; the court in Bertl simply reiterated that delirium tremens constitutes a
serious medical need recognizable by lay persons. That case and its predecessors do
not state that the treatment necessary for delirium tremens is common knowledge

3 The allegations of Paragraph 89 (Prop. 2d Am. Compl., ECF #73-2, PgID 1288)
are specific to medical treatment and therefore unlike the claim in Bryant for “failure
to take steps,” which the court determined sounds in ordinary negligence because a
lay person Would know that the defendants should have taken some sort of action.
471 Mich. at 430-31. Here, the allegations speak to specific actions that the Corizon
Defendants Should have taken with regards to Milkiewicz’s care and treatment that
would have required medical judgment and therefore sound in medical malpractice,

14

As such, Plaintiff did not satisfy Michigan’s medical malpractice claim
requirements He failed to give notice prior to filing the Amended Complaint of his
intent to sue the Corizon Defendants and failed to file an Affidavit of l\/lerit to
Support his Amended Complaint, nor has he complied with or indicated that he
intends to comply with those requirements regarding the Proposed Second Amended
Complaint. MCL §§ 600.2912b, 600.29l2d. Therefore, Plaintiff may not file the
amended claims as plead in Count lll of the Proposed Second Amended Complaint
against the Corizon Defendants.

V. CONCLUSION

For the reasons stated above, the Court GRANTS IN PART and DENIES lN
PART Plaintiff’s l\/[otion for Leave to File Second Amended Complaint. (ECF #73).
Plaintiff may file a Second Amended Complaint in accordance with this Opinion,
excluding all Monell claims against the individual Corizon Defendants, and
excluding the state law claims as plead in Count lll against the Corizon Defendants.
This Order DENIES AS MOOT Defendants Lloyd, Wells, Rodgers, Resta, and
Corizon Health, Inc.’s (f/k/a/ Prison Health Services) Motion to Dismiss the First
Amended Complaint. (ECF #36.)

IT lS SO ORDERED.

 

 

Paul D. Borman
United States District Judge

Dated: APR 19 2319
15

